IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41282
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              VERSUS

                       JAIME IZAGUIRRE-RUIZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-248-1
                      --------------------

                        September 16, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jaime Izaguirre-Ruiz appeals the sentence he received after

pleading guilty of being present in the United States without

permission following deportation.   Izaguirre-Ruiz argues that the

district court erred by enhancing his sentence pursuant to U.S.S.G.

§ 2L1.2(b)(1)(A) based on its determination that his prior Texas

state court conviction of robbery was an aggravated felony.      He

contends that 8 U.S.C. § 1101(a)(43)(F), the statute which defines

an aggravated felony for purposes of § 2L1.2 as “a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41282
                                  -2-



crime of violence . . . for which the term of imprisonment [sic] at

least one year,” is ambiguous and unconstitutionally vague.

     We     recently   rejected   Izaguirre-Ruiz’s   proposition   that

§ 1101(a)(43)(F) is impermissibly vague.        See United States v.

Banda-Zamora, 173 F.3d 728, 729-30 (5th Cir. 1999).       The district

court did not err in determining that Izaguirre-Ruiz had previously

been convicted of an aggravated felony or by enhancing Izaguirre-

Ruiz’s sentence pursuant to § 2L1.2.     Izaguirre-Ruiz’s sentence is

AFFIRMED.